DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (DE 112017001146).
Re claims 1 and 20, Wada discloses a system for a vehicle comprising: a multiphase electric machine (543) configured to orient a wheel (529) associated with a rear axle of the vehicle; and a first three terminal semiconductor switch configured to increase electrical conduction from one phase of the multiphase electric machine to another phase of the multiphase electric machine in response to a gate voltage of the first three terminal semiconductor switch (121H) being zero, and the first three terminal semiconductor switch being configured to increase electrical resistance from the one phase of the multiphase electric machine to the other phase of the multiphase electric machine in response to the gate voltage of the first three terminal semiconductor switch being nonzero. (See translation Pg. 10, 4th Par. – Pg. 12, 2nd Par.)

Re claim 2, Wada discloses a controller (542), responsive to operation of the multiphase electric machine being unstable, operates the first three terminal semiconductor switch such that the gate voltage of the first three terminal semiconductor switch is zero. (See translation Pg. 10, 4th Par. – Pg. 12, 2nd Par.)

Re claims 3 and 16, Wada discloses further comprising a second three terminal semiconductor switch selectively conducting electricity from the other phase to the one phase through a body diode of the second three terminal semiconductor switch, and the controller, responsive to operation of the multiphase electric machine being unstable, operates the second three terminal semiconductor switch such that electricity is conducted from the other phase to the one phase. (See translation Pg. 13, 2nd Par.)

Re claims 4, and 11-15 Wada discloses a second three terminal semiconductor switch configured to increase electrical conduction from the other phase of the multiphase electric machine to the one phase of the multiphase electric machine in response to a gate voltage of the second three terminal semiconductor switch being zero, and the second three terminal semiconductor switch being further configured to increase electrical resistance from the other phase of the multiphase electric machine to the one phase of the multiphase electric machine in response to the gate voltage of the second three terminal semiconductor switch being nonzero. (See translation Pg. 10, 4th Par. – Pg. 12, 2nd Par.)

Re claims 5 and 17, Wada discloses wherein the first three terminal semiconductor switch includes a depletion mode MOSFET. (See translation Pg. 5, 1st Par.)

Re claim 8, Wada discloses wherein the nonzero gate voltage is positive with respect to a source voltage of the first three terminal semiconductor switch. (See translation Pg. 10, 4th Par. – Pg. 12, 2nd Par.)

Re claim 10, Wada discloses a system for a vehicle comprising: a multiphase electric machine (543) configured to orient a wheel (529) associated with a rear axle of the vehicle; and a controller (542) configured to: determine whether the multiphase electric machine is unstable; in response to a determination that the multiphase electric machine is unstable, set a gate voltage of a first three terminal semiconductor switch (121H) to zero; and in response to a determination that the multiphase electric machine is stable, set the gate voltage of the first three terminal semiconductor switch to nonzero. (See translation Pg. 10, 4th Par. – Pg. 12, 2nd Par.)
Allowable Subject Matter
Claim 6, 7, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al., Ghaderi, Ohashi et al., and JP’529 teach similar systems for vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJune 23, 2022